DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 03/03/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Korea on Oct. 24, 2017. The Applicant has filed a certified copy of the KR10-2017-0138685 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/03/2021, 6/10/2021, 10/28/2020, 3/04/2022 and 3/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings and the supplemental drawings received on 3/03/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
. Regarding claims 1, 9 and 10, the phrase "such as, for example" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-8 depend on claim 1 and claims 10-15 depend on claim 9, and therefore inherits the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claims 10 and 11 depend on claim 9. All limitations of claim 10 and claim 11 are already in claim 9, upon which claim 10 and 11 depend. Claims 9 or 10 is failing to further limit the subject matter of the claim upon which it depends, therefore claims 10 and 11 are improper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. (US 2016/0116739) in view of Watanabe (US 2016/0370582).

Regarding claim 1, TeKolste teaches a diffraction light guide plate (refer to US 20160116739), comprising: 
a first diffraction substrate (Fig. 11B, waveguide 1210, [0211]); and 
a second diffraction substrate (Fig. 11B, waveguide 1220, [0211]) provided on the first diffraction substrate (on 1210; see Fig. 11B), 
wherein the first diffraction substrate (waveguide 1210) includes a first diffraction grating layer (elements 1250, Fig. 11B, [0222]; “1250, 1252, 1254 may include diffractive structures, such as, for example, one or more of analog surface relief grating”, [0224]) on one surface of the first diffraction substrate (waveguide 1210) and a second diffraction grating layer (elements 1252, Fig. 11B, [0222]) on an opposite surface of the first diffraction substrate (waveguide 1210),

TeKolste teaches an architecture “provided for selectively outputting light for forming images, the light having different wavelengths and being outputted with low levels of crosstalk” (abstract); “light of one or more wavelengths within a range of wavelengths of light that are perceived by a viewer as being of that given color. For example, red light may include light of one or more wavelengths in the range of about 620-780 nm, green light may include light of one or more wavelengths in the range of about 492-577 nm, and blue light may include light of one or more wavelengths in the range of about 435-493 nm” [0179]. 
Although TeKolste teaches waveguides and wavelengths, TeKolste doesn’t explicitly teach wherein the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, 
wherein the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, 
wherein the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007), see MPEP 2143.  Further a person of ordinary skill in the art would have been motivated to select an appropriate range of wavelengths into a corresponding waveguide, the wavelengths of the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and 650 nm or less, for the predictable result of selectively outputting light for forming images, the light having different wavelengths and being outputted with low levels of crosstalk, as taught by TeKolste in the abstract.
TeKolste doesn’t explicitly teach a stress compensation layer on an opposite surface of the second diffraction substrate,
TeKolste and Watanabe are related as optical image forming device.
Watanabe teaches a stress compensation layer on a surface of the substrate, (“film 32 is formed … film 32 suppresses reflection of image light … film 32 is designed to have a film stress balanced …  film stress may thus be balanced to suppress distortion of the first propagation optical system …, to thereby contribute to excellent propagation of image light”, [0067]).


Regarding claim 2, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
Watanabe further teaches the diffraction light guide plate of claim 1, wherein the stress compensation layer includes a reflection prevention pattern (“AR film 32 is designed to have a film stress balanced”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include an AR film designed to have a pattern for stress compensation, as taught by Watanabe, for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067].
Regarding claim 3, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
Watanabe further teaches the wherein a thickness of each of the first diffraction substrate and the second diffraction substrate is 0.1 mm or more and 2 mm or less (“plate 29 may have a thickness, i.e., the length in the z-direction of, for example, 1.9 mm”, [0068]).

Regarding claim 4, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
TeKolste further teaches the diffraction light guide plate of claim 1, wherein the first diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate (Fig. 11B shows the first diffraction grating layer 1250 of the first diffraction substrate 1210 is spaced apart from the second diffraction substrate 1220).
Regarding claim 5, the diffraction light guide plate according to claim 1 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 1.
TeKolste further teaches the diffraction light guide plate of claim 1, 
wherein each of the first, second and third diffraction grating layers (1250, 1252, 1254 layers) include: 
a first area, wherein light is incident on the first layer (see annotated Fig. 11B below); 
a second area, wherein light incident on the first area is expanded and moves in the second area (see annotated Fig. 11B); and 

wherein the third area of each of the first, second and third diffraction grating layers are at a corresponding positions of each of the first, second and third diffraction grating layers, respectively (see annotated Fig. 11B below).  
         
    PNG
    media_image1.png
    365
    440
    media_image1.png
    Greyscale

Regarding claim 9, TeKolste teaches a method of manufacturing the diffraction light guide plate of claim 1 (refer to US 20160116739), the method comprising: 
preparing a first diffraction substrate (Fig. 11B, waveguide 1210, [0211]) including a first diffraction grating layer (elements 1250, Fig. 11B, [0222]; “1250, 1252, 1254 may include diffractive structures, such as, for example, one or more of analog surface relief grating”, [0224]) on one surface of the first diffraction substrate (1210) and a second diffraction grating layer (elements 1252, Fig. 11B, [0222]) on an opposite surface of the first diffraction substrate (1210); 

 TeKolste doesn’t explicitly teach a stress compensation layer on an opposite surface of the second diffraction substrate.
TeKolste and Watanabe are related as optical image forming device.
Watanabe teaches a stress compensation layer on a surface of the substrate, (“film 32 is formed … film 32 suppresses reflection of image light … film 32 is designed to have a film stress balanced …  film stress may thus be balanced to suppress distortion of the first propagation optical system …, to thereby contribute to excellent propagation of image light”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include a stress compensation layer as taught by Watanabe for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067]. 
Regarding claim 10, the method of manufacturing the diffraction light guide plate according to claim 9 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 9.
TeKolste teaches the method of claim 9, wherein the preparing of the first diffraction substrate (Fig. 11B, waveguide 1210, [0211]) includes forming the first 
Regarding claim 11, the method of manufacturing the diffraction light guide plate according to claim 9 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 9.
TeKolste teaches the method of claim 9, wherein the preparing of the second diffraction substrate (Fig. 11B, waveguide 1220, [0211]) includes forming the third diffraction grating layer (elements 1254, Fig. 11B, [0222]) on the one surface of the second substrate (elements 1252) 
TeKolste doesn’t explicitly teach forming the stress compensation layer on opposite surface of the second substrate. 
TeKolste and Watanabe are related as optical image forming device. 
Watanabe teaches forming a stress compensation layer on a surface of the substrate, (“film 32 is formed … film 32 suppresses reflection of image light … film 32 is designed to have a film stress balanced …  film stress may thus be balanced to suppress distortion of the first propagation optical system …, to thereby contribute to excellent propagation of image light”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include a stress compensation 
Regarding claim 12, the method of manufacturing the diffraction light guide plate according to claim 11 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 11.
Watanabe further teaches the method of claim 11, wherein the preparing of the second diffraction substrate further includes forming a reflection prevention pattern on the stress compensation layer (“AR film 32 is designed to have a film stress balanced”, [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste to include an AR film designed to have a pattern for stress compensation, as taught by Watanabe, for the predictable result of contributing to excellent propagation of image light, as Watanabe teaches in [0067]. 
Regarding claim 15, the method of manufacturing the diffraction light guide plate according to claim 9 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 9.
TeKolste further teaches the method, wherein the attaching of the first diffraction substrate (Fig. 11B, waveguide 1210, [0211]) and the second diffraction substrate (Fig. 11B, waveguide 1220, [0211]) includes attaching the first diffraction substrate and the second diffraction substrate with a spacer (1216a and 1218a, Fig. 11A) therebetween .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of Michihiro et al. (JP 2011-159967)

Regarding claim 6, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste in view of Watanabe doesn’t explicitly teach the diffraction light guide plate, wherein a light refractive index of the third area of each of the first, second and third diffraction grating layers gradually increases from one side of the third area to an opposite side of the third area.
  TeKolste and Michihiro are related as optical imaging device.
Michihiro teaches a light refractive index of a layers gradually increases from one side of the area to an opposite side of the area (“guide members 51 to 53 may have a refractive index gradient that gradually increases the refractive index”, [Embodiment 5]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Watanabe to include light guide layers wherein the light refractive index of layers gradually increases as .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of Kobayashi al. (US 7,361,878).

Regarding claim 7, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see annotated Fig. 11B above).
TeKolste in view of Watanabe doesn’t explicitly teach the diffraction light guide plate, wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure.
TeKolste and Kobayashi are related as optical imaging device.
Kobayashi teaches wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52]).

Regarding claim 8, the diffraction light guide plate according to claim 5 is rejected (see above).
TeKolste in view of Watanabe teaches the microscope apparatus according to claim 5.
TeKolste teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see annotated Fig. 11B above).
TeKolste in view of Watanabe doesn’t explicitly teach a duty of the diffraction pattern gradually increases from one side of the pattern structure to an opposite side of the pattern structure.  
TeKolste and Kobayashi are related as optical imaging device.
Kobayashi teaches wherein a duty of the diffraction pattern gradually increases from one side of the pattern structure to an opposite side of the pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52], it is known to art that duty of the diffraction pattern and depth are related).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Watanabe to include a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of further in view of Jae (KR 20150086416).

Regarding claim 13, the method of manufacturing the diffraction light guide plate according to claim 12 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 12.
TeKolste teaches of the first, second and third diffraction grating layers and Watanabe teaches the stress compensation layer (see rejection of claim 9).
TeKolste in view of Watanabe doesn’t explicitly teach, wherein each of the first, second and third diffraction grating layers and the stress compensation layer is formed using a photo-curable resin composition and an imprinting mold in an imprinting process.  
TeKolste and Jae are related as light guide plate complex. 
Jae teaches layers are formed using a photo-curable resin composition and an imprinting mold in an imprinting process (“Step of pressing the pattern transfer mechanism to the upper surface of the resin; And imprinting process or a step of curing 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Watanabe to using a photo-curable resin composition and an imprinting mold in an imprinting process as taught by Jae  for the predictable result of reducing the material cost and the process cost as taught by Jae in [abstarct].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste et al. in view of Watanabe as applied to claim 1, and further in view of further in view of Brown et al. (US 2002/0127497).

Regarding claim 14, the method of manufacturing the diffraction light guide plate according to claim 12 is rejected (see above).
TeKolste in view of Watanabe teaches the method of manufacturing the diffraction light guide plate according to claim 12.
TeKolste teaches of the first, second and third diffraction grating layers and Watanabe teaches the stress compensation layer (see rejection of claim 9).
TeKolste in view of Watanabe doesn’t explicitly teach, wherein each of the layers are formed by using a lithography process or a laser etch process.  
TeKolste and Brown are related as diffraction Grating layer apparatus.
Brown teaches the layers are formed by using a lithography process or a laser etch process (“grating produced with a lithography process”, [summary of invention]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.A/Examiner, Art Unit 2872        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872